—Appeal by the defendant from two judgments of the Supreme Court, Westchester County (Rosato, J.), both rendered September 6, 1989, convicting him of driving while intoxicated (two counts, one count under each accusatory instrument), upon his pleas of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.